DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the complementary designs (claim 23) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: suspension means in claim 23.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13,22 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Kaarstad et al. (US 5845602 A) or, in the alternative, under 35 U.S.C. 103 as obvious over Johnson (US 1336356 A).
 	For claim 9, Kaarstad et al. disclose a semi-submersible fish-farming system, which can be located in at least two different semi-submerged positions (as shown in the figures), a first position and a second position, by ballasting and de-ballasting (with the weights 34 and the control unit pumping air), the semi-submersible fish-farming system comprising: 

a net cage (30) suspended from the lower buoyancy member or the pillars, a net roof (31) closing off a top of the net cage, the upper buoyancy member being buoyant (col. 5, lines 1-2); and 
wherein the semi-submersible fish-farming system is movable between: a first position of the at least two different semi-submerged positions, where the lower buoyant member is floating on a water surface so that the net roof is above the water surface and where the pillars and the upper buoyancy member are located above the water surface (fig. 1, note that although the net cage is not shown in fig. 1, it is similar to fig. 8 so that the net roof 31 would be above the water surface); and 
a second position the at least two different semi-submerged positions, where the lower buoyancy member and all of the pillars are submerged below the water surface until the water surface is at an upper part of the pillars or until the upper buoyancy member is floating on the water surface (fig. 8 or fig. 12).  

For claim 10, Kaarstad et al. disclose wherein the semi-submersible fish farming system is adapted to be moved to the second position by moving water into at least one of an interior of the lower buoyancy member and at least parts of the pillars until the water surface is at the upper part of the pillars or until the upper buoyancy member is floating on the water surface (functional recitation of “adapted to” to which the system of Kaarstad et al. can and does performed the intended function, especially with control means 9a,9b).
For claim 11, Kaarstad et al. disclose wherein the semi-submersible fish farming system is adapted to be moved to the first position by moving water out of the lower buoyance member to bring the lower buoyancy member to the water surface (functional recitation of “adapted to” to which the system of Kaarstad et al. can and does performed the intended function, especially with control means 9a,9b).
For claim 12, Kaarstad et al. disclose wherein the upper buoyancy member is fully or partly filled with air or foam (col. 5, lines 1-2).  
For claim 13, Kaarstad et al. disclose wherein the net cage is attached to an inner perimeter of the lower buoyancy member (see fig. 8).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kaarstad et al. (as above) or in the alternative Kaarstad et al. as modified by Johnson in view of Zemach (US 6481378 B1). 
For claim 14, Kaarstad et al. or in the alternative Kaarstad et al. as modified by Johnson further teach wherein the semi-submersible fish-farming system comprises at least one tube (any one of 14,15,16), at least one of tube hoses (any one of 14,15,16 not considered for the at least one tube) and electrical cables (implied based on col. 3, line 26, “by electricity”, thus, have to have electrical cables or wiring) are passed into the net cage (fig. 1).
However, Kaarstad et al., or in the alternative Kaarstad et al. as modified by Johnson, are silent about how the tubes, tube hoses, and electric cables are extended from the upper buoyancy member through at least one column and the lower buoyancy member, through which at least one of tube hoses and electrical cables are passed into the net cage.  
Zemach teaches a semi-submersible fish-farming system comprising at least one column (fig. 5, the column storing the cable) where a cable is stored so as to be organized so that the cable does not hang everywhere for safety and aesthetic reasons. It would have been obvious to one having ordinary skill in the art at the time the .
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaarstad et al. (as above) or in the alternative Kaarstad et al. as modified by Johnson in view of Whiffin (US 4744331 A).
 	For claim 15, Kaarstad et al. or in the alternative Kaarstad et al. as modified by Johnson are silent about wherein the semi-submersible fish-farming system is provided with one or more underwater air-filled domes to supply air to the fish.  
	Whiffin teaches a semi-submersible fish-farming system being provided with one or more underwater air-filled domes (12) to supply air to the fish. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include one or more underwater air-filled domes as taught by Whiffin in the semi-submersible fish-farming system of Kaarstad et al. or in the alternative Kaarstad et al. as modified by Johnson in order to provide air for the fish (col. 5, lines 25-34 of Whiffin).
	For claim 16, Kaarstad et al. as modified by Whiffin or in the alternative Kaarstad et al. as modified by Johnson and Whiffin would result in wherein the one or more underwater air-filled domes (as taught by Whiffin) are an integrated part of the floating collar or a removal part attached to the floating collar (the domes have to be attached or integrated into the system of Kaarstad).  

	For claim 18, Kaarstad et al. as modified by Whiffin or in the alternative Kaarstad et al. as modified by Johnson and Whiffin would result in wherein the air-filled domes (as taught by Whiffin) further comprise supply lines (ref. 26 of Whiffin) for air.  
	For claim 19, in addition to the above, Whiffin teaches wherein the one or more underwater air-filled domes further comprise lights and feeding stations (col. 6, lines 21-25, col. 7, lines 44-64, col. 8, lines 30-35, col. 9, line 68)  to attract the fish to the air-filled domes.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include lights and feeding stations as further taught by Whiffin in the air-filled domes of Kaarstad et al. as modified by Whiffin or in the alternative Kaarstad et al. as modified by Johnson and Whiffin in order to entice the fish by providing the lights to feed on the food. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kaarstad et al. as modified by Whiffin or in the alternative Kaarstad et al. as modified by Johnson and Whiffin as applied to claims 9,15 above, and further in view of Ytterland et al. (US 20060096548 A1).
 	For claim 20, Kaarstad et al. as modified by Whiffin or in the alternative Kaarstad et al. as modified by Johnson and Whiffin are silent about wherein the semi-submersible 
	In addition to the above, Whiffin teaches a camera (18) installed in or close to the air-filled domes to monitor the behavior of the fish.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include cameras as taught by Whiffin in or close to the air-filled domes of Kaarstad et al. as modified by Whiffin or in the alternative Kaarstad et al. as modified by Johnson and Whiffin in order to monitor the fish. 
	Ytterland et al. teach a semi-submersible fish-farming system comprising other sensors and cameras installed in or close to the air-filled domes to monitor the behavior of the fish (para. 0058, 0061).   It would have been obvious to one having ordinary skill in the art at the time the invention was made to include sensors as taught by Ytterland et al. installed in or close to the air-filled domes of Kaarstad et al. as modified by Whiffin or in the alternative Kaarstad et al. as modified by Johnson and Whiffin in order to monitor the fish.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kaarstad et al. (as above) or in the alternative Kaarstad et al. as modified by Johnson in view of Mukadam et al. (US 5299530 A).
 	For claim 23, Kaarsted et al. or in the alternative Kaarstad et al. as modified by Johnson are silent about wherein: the net cage is positioned around an upper circumference of a fish repellent closing net and is provided with a top ring; the lower buoyancy member on sides or bottom thereof is provided with suspension means; and 44822-1439-3457v.1 47055-14the top ring and suspension means have complementary designs that allow the top ring 
	Mukadam et al. teach a semi-submersible fish-farming system comprising a net cage (14) around an upper circumference of the fish repellant closing net is provided with a top ring (48 or 50); a lower buoyancy member (fig. 19, not number but same as member 22) on its sides or bottom is provided with suspension means (54); and4 4822-1439-3457v.1 47055-14the top ring and suspension means have complementary designs (as shown in fig. 19, the attachments points between the top ring and the suspension means) that allow the top ring to be attached to the suspension means and the load from the net cage to be transferred to the suspension means.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a top ring and suspension means as taught by Mukadam et al. in the net cage of Kaarsted et al. or in the alternative Kaarstad et al. as modified by Johnson in order to further stabilize the system in the water. 
Response to Arguments
Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive.
 	Applicant argued that in the embodiment shown in FIGS. 13-14, neither the jumping fence 7 nor the hand rail 8 can be buoyant due to the presence of the perforations 42 that are used to empty air therefrom.

	Col. 5, lines 7-9, stated that there are air inside fence 7 and rail 8 because “In order to submerge the float collar 2, it is necessary to empty air from the jumping fence 7 and the hand rail 8” (emphasis on the underlined), which clearly indicate that the fence 7 and rail 8 are floating or buoyant and in order to submerge them, the air has to 
	In the event that applicant still does not believe that rail 8 in Kaarstad et al. is buoyant, the examiner has relied on Johnson for 102/103 rejection in the above to demonstrate that having an upper member buoyant is old and well-known in the art, especially in an art that pertains to floating aquaculture system. 
Applicant argued that the hand rail 8 of the embodiment shown and described relative to FIG. 12 is illustrated at or above the water surface and is in no way described as being buoyant. Indeed, nowhere in Kaarstad is the hand rail 8 indicated to be buoyant.

 	The examiner respectfully disagrees because col. 5, lines 7-9, clearly indicates that there are air inside the rail 8, and in order to “submerge” the system, the air inside rail 8 has to be remove by the perforations. Thus, this excerpt clearly indicate that rail 8 is buoyant because it has air therein. Please also see the examiner’s explanation in the above. 
Applicant argued that, moreover, in Kaarstad, the floats 21, and not the handrail 8, provide the necessary buoyancy. The handrail 8 of Kaarstad is dimensioned to be gripped by the hands of operators working on the fish rearing unit. Since it is designed to be gripped by the operators' hands, dimensions of the handrail 8 will cause it to not be suitably large to act as a buoyancy member when the fish rearing unit is submerged.

The examiner respectfully disagrees because, as stated in the above and col. 5, lines 7-9 of Kaarstad, there are air inside rail 8 to cause the system to float. Only when air is removed from the system or the rail 8, the system can sink or submerge. Otherwise, the system will be afloat due to the rail 8 (and other parts of the system) being buoyant. In addition, floats 21 are not the only parts of the system that assist in buoyancy because the unit itself uses an air source to pump air inside parts such as the rail 8, fence 7, collar 2, etc. Thus, all of these components help in assisting the system to float on the water surface. 
In regard to applicant’s comment or argument about the rail 8 being a gripping device, it is unclear how a gripping device has anything to do with the rail not being able to “act as a buoyancy member”? The question here is “is the rail 8 considered as a buoyant member” and clearly it is it because it does have air therein to assist the system to float. Only when the air is removed, the system can be submerged, which clearly indicate that the rail 8 is an upper buoyancy member. It is irrelevant whether the rail is designed to be gripped by the operator’s hands or the dimensions of the rail because no such claimed limitation is being claimed and has nothing to do with the current claimed limitation of “upper buoyancy member”.  Please also see the examiner’s explanation in the above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Son T Nguyen/           Primary Examiner, Art Unit 3643